Citation Nr: 1241540	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a groin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1979 through March 1983. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript of the hearing is currently of record.

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The claim was then returned to the Board for appellate disposition.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to 1) obtain private treatment records related to the Veteran's groin condition and 2) obtain a medical opinion.

The Veteran contends that his current groin condition, manifested by testicular pain and numbness of the scrotum and buttocks, is related to a rope sliding injury sustained in service.  Service treatment records (STRs) revealed two entries from May 1979, and June 1979, in which the Veteran received treatment for an injury to his left testicle and scrotum.  Although the Veteran reported at a VA examination in March 2006 that his condition was manifested by left testicular pain and at a VA examination in July 2011 that his condition was manifested by right testicular, the Veteran testified at his May 2009 Board hearing that the initial injury to his groin included both the right and left sides.  See hearing transcript at page 7.  

First, remand is required to make attempts to obtain private medical records. VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1). 

At the May 2009 Board hearing, the Veteran stated that he saw a private urologist, Dr. R., from approximately 1985 through 1997.  See hearing transcript at pages 9-10.  The Board held the record open for sixty days following the hearing such that records could be obtained from Dr. R.  No such records have been received. However, a review of the claims folder reveals that in September 2006, the Veteran submitted an authorization to obtain records from Dr. R.  No action was taken by the RO to obtain those records.  In September 2009, the Board remanded this issue to the AMC to attempt to obtain these records.  The Veteran was sent notice in September 2009, and October 2009, requesting that information be provided in order to assist in obtaining records from "Dr. R."  It does not appear from the record that the Veteran responded to these requests or that it was clear by the use of the abbreviated  version of the Veteran's physician, to whom the AMC was referring.  Further, although the AMC documented the attempts to notify the Veteran, it did not notify the Veteran and his representative of the inability to obtain these medical records.  As these records could help to establish the continuity of treatment for the Veteran's groin condition from service to present, it is imperative that another attempt to obtain these records be made.  However, on remand, the AMC should specify the full name of the physician as shown in the claims file to ensure there is no confusion.

Second,  remand is required to obtain an addendum opinion to the July 2011 VA examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  The opinion regarding the Veteran's groin condition is found to be inadequate.  In the July 2011 VA examination report, the examiner concluded that the Veteran's groin condition was not related to events that occurred in military service.  In support, the examiner provided that the Veteran's groin condition was currently manifested by right testicular pain and scrotal numbness.  The examiner noted that there was only evidence of left testicular pain in the Veteran's STRs, that, upon seeing a urologist for erectile dysfunction in September 2004, there were no complaints of testicular pain or scrotal numbness, and that no other treatment records prior to the initiation of the Veteran's claim showed such evidence.  As a result, there was nothing in the medical record to connect the Veteran's in-service injury to his current complaints.  However, the examiner did not discuss the Veteran's lay testimony, as seen in the May 2009 Board hearing in particular, in which the Veteran stated that he initially injured the entire groin area bilaterally, that his symptoms continued, but he did not seek subsequent treatment in service after he left boot camp, and that his symptoms continued from the time he left service until present.

The Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Further, a VA examination is inadequate where a VA examiner ignores the veteran's lay statements.  Id.  Here, the examiner did not provide an explanation as to why the Veteran's in-service injury could not account for his current symptoms other than citing the lack of treatment records.  Also, the Veteran's lay statements regarding continuity of symptoms were not taken into account.  Therefore, the Board finds that a remand is required in order to obtain an addendum opinion. The opinion must provide medical support other than the mere absence of treatment records and take into consideration the lay statements submitted regarding the Veteran's groin condition.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment any medical records that pertain to his groin condition.  Specifically request that the Veteran provide the name, address and dates of treatment of any medical records that pertain to his groin condition, to include records from Dr. R.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts to obtain the records the AMC is unable to secure same, the Veteran and his representative must be notified of (a) the identity of the specific records that are not able to be obtained; (b) the efforts that were made to obtain the records; and (c) any further action to be taken regarding the claim. The Veteran must be given an opportunity to respond. 

2. After any additional records are associated with the claims file, obtain an addendum opinion to the July 2011 VA examination in order to determine the etiology of the Veteran's groin condition.  All pertinent symptomatology and findings must be reported in detail. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing must be performed.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion regarding whether it is at least as likely as not (a 50% or greater probability) that the current groin condition is related to the Veteran's active service, or to any incident therein. The examiner must address the relevant STRs.  The examiner must also address the lay statements of record, as found in the May 2009 Board hearing transcripts, indicating unreported groin pain in service and continual groin pain post-service to present, which for the purpose of this remand, the examiner should find credible.

If, and only if, the VA examiner who conducted the Veteran's July 2011 VA examination is not available, then schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his groin condition.  

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

